                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,                            : Civil No. 1:19CV00856
                   Plaintiff,                        :
                                                     :
              v.                                     :
                                                     :
112 CONRAD STREET, THOMASVILLE,                      :
DAVIDSON COUNTY, NORTH CAROLINA,                     :
WITH ALL APPURTENANCES AND                           :
IMPROVEMENTS THEREON,                                :
                                                     :
and                                                  :
                                                     :
4004 DONEGAL DRIVE, GREENSBORO,                      :
GUILFORD COUNTY, NORTH CAROLINA,                     :
WITH ALL APPURTENANCES AND                           :
IMPROVEMENTS THEREON,                                :
                    Defendants.                      :

                     VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, United States of America, by and through Matthew G.T.

Martin, United States Attorney for the Middle District of North Carolina, and respectfully

states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(A) and (C) for the forfeiture of the aforesaid defendant real properties which

were involved in transactions or attempted transactions in violation of Title 18, United

States Code, Section 1956(a)(1)(B)(i) and/or Title 18, United States Code, Section 1957,

or constitute or were derived from proceeds traceable to an offense constituting specified

unlawful activity as defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such

offense, including but not limited to, a violation of 18 U.S.C. § 1343 (wire fraud).




            Case 1:19-cv-00856 Document 1 Filed 08/23/19 Page 1 of 5
      2.       The defendant properties are as follows:

               a.    All that certain lot or parcel of land known as 112 Conrad Street,

Thomasville, Davidson County, North Carolina, with all appurtenances and improvements

thereon, and more particularly described as follows:

      BEING LOTS NUMBERS 14, 15, 16, AND 17 IN COLLETT HEIGHTS, A
      SUBDIVISION IN THOMASVILLE, NC, PROPERTY OF J.C. COLLETT
      AND J. S. CONRAD, A PLAT OF THE SAME BEING DULY
      RECORDED IN THE OFFICE OF THE REGISTER OF DEEDS FOR
      DAVIDSON COUNTY, NORTH CAROLINA, IN PLAT BOOK 6, PAGE
      74.

(See Exhibit A-1 attached hereto).    The record title holder of the subject real property is

Steve Alan Sloan. The property was acquired on or about February 23, 2016, by North

Carolina General Warranty Deed recorded in the Davidson County Register of Deeds at

Book 2212, Pages 268-269.

               b.    All that certain lot or parcel of land known as 4004 Donegal Drive,

Greensboro, Guilford County, North Carolina, with all appurtenances and improvements

thereon, and more particularly described as follows:

      BEING ALL of Lot 131, Shannon Hills Subdivision, Section 1, Map 2, as
      per plat thereof recorded in Plat Book 31, Page 31, of the Guilford County,
      North Carolina Registry.

(See Exhibit A-2 attached hereto).    The record title holder of the subject real property is

Steve Sloan.    The property was acquired on or about June 11, 2018, by North Carolina

General Warranty Deed recorded in the Guilford County Register of Deeds at Book 8056,

Pages 2015-2018.




            Case 1:19-cv-00856 Document 1 Filed 08/23/19 Page 2 of 5
          3.    Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant real properties. This Court has jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. §

1355(a).

          4.    This Court has venue pursuant to 28 U.S.C. § 1355(b)(1) and 1395.

          5.    The defendant real properties have not been seized but are located in this

district, and one or more of the acts giving rise to forfeiture occurred in this district.   The

United States of America does not request authority from the Court to seize the defendant

properties at this time.    The United States will, as provided by 18 U.S.C. § 985(b) and

(c)(1):

          a.    post notice of this action and a copy of the Complaint on the defendant real

                property;

          b.    serve notice of this action on the defendant real property=s owner and any

                other person or entity who may claim interest in the defendant real property;

                and

          c.    file a Lis Pendens in the county records of the property status as a defendant

                in this action.

          6.    The facts and circumstances supporting the forfeiture of the defendant real

properties is contained in Exhibit A, attached hereto and wholly incorporated herein by

reference.




               Case 1:19-cv-00856 Document 1 Filed 08/23/19 Page 3 of 5
       WHEREFORE, the United States of America prays that judgment be entered

declaring the defendant properties be forfeited to the United States of America for

disposition according to law; and that the United States of America be granted such other

relief as this Court may deem just and proper, together with the costs and disbursements of

this action.

       This the 23rd day of August, 2019.

                                             Respectfully submitted,

                                             MATTHEW G.T. MARTIN
                                             United States Attorney


                                             /s/Lynne P. Klauer
                                             Lynne P. Klauer
                                             Assistant United States Attorney
                                             NCSB #13815
                                             101 S. Edgeworth Street, 4th Floor
                                             Greensboro, NC 27401
                                             Phone: (336) 333-5351
                                             Email: lynne.klauer@usdoj.gov




               Case 1:19-cv-00856 Document 1 Filed 08/23/19 Page 4 of 5
                                   VERIFICATION

      Pursuant to 28 U.S.C. 5 1746,I    veriff under penalty of perjury under the laws of

the United States of America, that the contents of the foregoing Complaint are true and

correct to the best of my knowledge, information and belief.




                                             M. Peck. Special Agent
                                         .S. Treasury Department
                                       Internal Revenue Service
                                       Criminal Investigation




           Case 1:19-cv-00856 Document 1 Filed 08/23/19 Page 5 of 5
                                    DECLARATION

       I, Jared Peck, hereby state, pursuant to 28 U.S.C. § 1746, under penalty of perjury

and pursuant to the laws of the United States, that the following is true and correct to the

best of my knowledge, information, and belief:

                                    INTRODUCTION

       1.     I am a Special Agent with Criminal Investigation (“CI”) of the Internal

Revenue Service (“IRS”), United States Treasury Department and a “federal law

enforcement officer” within the meaning of Rule 41(a) of the Federal Rules of Criminal

Procedure. My duties include investigations of alleged criminal violations relating to the

Internal Revenue Code (Title 26, United States Code) and Financial Transaction Money

Laundering (Title 18, United States Code, Sections 1956 and 1957). As a Special Agent,

I have conducted or participated in a number of investigations of alleged criminal violations

of the above-stated statutes.

       2.     I have been a special agent with the Internal Revenue Service since

September 2016. I am a graduate of Virginia Polytechnic Institute & State University

(“Virginia Tech”) with a bachelor’s degree in business and the University of North

Carolina at Greensboro with a master’s degree in accounting. I have been a certified

public accountant (“CPA”) licensed in North Carolina since 2015. I am a graduate of the

Criminal Investigator Training Program and the Special Agent Investigative Techniques

program at the Federal Law Enforcement Training Center in Glynco, Georgia. I have

additional law enforcement training as a graduate of the United States Army Military Police




            Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 1 of 11
School (“USAMPS”) Advanced Individual Training course, Basic Officer Leader Course,

and Captains Career Course. I have served as a military police officer in the United States

Army Reserve, including service in Afghanistan, since April 2002.

       3.       This declaration is submitted in support of a Verified Complaint of Forfeiture

for the following pieces of real property:

                a.     112 Conrad Street, Thomasville, Davidson County, North Carolina;

                       and

                b.     4004 Donegal Drive, Greensboro, Guilford County, North Carolina.

The facts and information contained in this declaration have been obtained from an ongoing

investigation and are based on my personal knowledge, as well as information obtained

from witness interviews and other law enforcement agents involved in the investigation.

         4.     Based on the information set forth in this declaration, there is a reasonable

basis to believe the real properties identified in paragraph 3 above are subject to forfeiture

pursuant to Title 18, United States Code, Section 981, as they represent proceeds of a

specified unlawful activity and/or property involved in transactions in violation of Title 18,

United States Code, Sections 1956 and 1957. This declaration does not include all of the

information gathered thus far in the investigation.

                             SUMMARY OF INVESTIGATION

       5.       I am currently investigating allegations that Steve Alan Sloan (“Sloan”) is

engaged in an ongoing fraudulent scheme to financially exploit an elderly

woman ― hereinafter identified by the initials E.W. ― personally and through his
                                       2




              Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 2 of 11
business Total Lawn & Landscaping (“Total Lawn & Landscaping”). Specifically, our

investigation has revealed that from at least January 2014 through May 1, 2019, E.W. has

written more than 350 checks to Sloan or Total Lawn & Landscaping in excess of

$1,585,000. These payments amount to more than four times the value of the E.W.’s

home. In particular, as set forth below, there is probable cause to believe that Sloan has

obtained payments from E.W. under fraudulent pretenses or representations, with the

purpose of utilizing monies for his own personal enrichment. Below is a summary of

payments from E.W. to Sloan or Total Lawn & Landscaping from 2014 through 2019.

                                 Year           Amount
                                  2014          $183,835.00
                                  2015          $297,300.00
                                  2016          $307,987.50
                                  2017          $388,225.00
                                  2018          $346,329.50
                                  2019           $61,485.00
                              TOTAL          $1,585,162.00

      6.     E.W. is an 86 year old resident of Guilford County, North Carolina. On June

21, 1982, she and her then husband purchased a 3,100 square foot single family dwelling

in a residential neighborhood in Greensboro, North Carolina. The lot size for the single

family dwelling is less than one-half acre.     E.W. was widowed on March 9, 2014.

According to Guilford County records, the home is valued at $323,600.




                                            3




           Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 3 of 11
       7.      Sloan is a 61 year old male. DMV records list his home address as 132 Wall

Avenue, Hoffman, North Carolina, 28347. Sloan also owns properties in Greensboro and

Thomasville, North Carolina. Surveillance of these properties indicate that Sloan likely

resides at 112 Conrad Street, Thomasville, North Carolina. Sloan owns and operates a

lawn and landscaping business, Total Lawn & Landscaping.

       8.      Total Lawn & Landscaping is a lawn and landscaping business with

customers in Greensboro and Chapel Hill, North Carolina. On August 28, 2017, a North

Carolina limited liability company was formed under the name of “Total Lawn &

Landscaping Pros, LLC.” Sloan and his two children—Natarsha Sloan Cole and Steve A.

Sloan, Jr.—were identified as company officials. Company records also identify the

mailing address and principal office location for this business is 611 Summit Ave,

Greensboro, NC 27405. No changes were noted as of the latest filing made July 23, 2018.

       9.      Your declarant obtained and reviewed bank records for accounts in the names

of “Steve Alan Sloan DBA Total Lawn and Landscaping,” “Steve A Sloan,” and/or E.W.,

including, but not limited to, the following:

       (a)     First National Bank of Pennsylvania Account No.: ending in x4952
               Name(s) on account: STEVE ALAN SLOAN DBA TOTAL LAWN AND
               LANDSCAPING
               Opened: August 3, 2011 (formerly Newbridge Bank)
               Signatories on Account:
                      Steve Alan Sloan DBA
                      Natarsha Cole (signer only, updated November 23, 2016)

       (b)     Wells Fargo Account No.: ending in x4745
               Name(s) on account: Steve A Sloan
               Opened: January 18, 2019
                                           4




             Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 4 of 11
               Signatories on Account:
                     Steve A Sloan

       (c)     U.S. Trust (Bank of America) Account No.: ending in x4030
               Name(s) on account: E.W.
               Opened: June 2, 1987 (formerly NCNB)
               Signatories on Account:
                     E.W.

       (d)     U.S. Trust (Bank of America) IRA Account No.: ending in x9076
               Name(s) on account: E.W.

       10.     As part of our investigation, on August 13, 2019, law enforcement conducted

an interview with a former Bank of America employee who was previously assigned as a

trust officer on E.W.’s Bank of America Trust Account ending in x9076 (“BoA Trust

Account”). The former trust officer recalled that he and other bank officials assigned to

the BoA Trust Account spoke with E.W. about the excessive distributions from her

account. According to the former trust officer, these distributions were usually made

following urgent requests from E.W. The former trust officer remarked that E.W. seemed

older, but able to handle her affairs. He recalled that E.W. said a spring was leaking water

under her home. However, when pressed, she put up her guard and did not want to talk

about it further.    During the interview, he noted that the amount being spent on

landscaping was more than the house was worth. As a result of these communications

with E.W., the team assigned to E.W.’s BoA Trust Account sent the matter forward to

Bank of America’s Fraud and Financial Crimes Section.

       11.     Analysis of the records obtained from the above-listed accounts from January

7, 2014 through May 1, 2019 reveals more than 350 checks drawn on Bank of America
                                         5




             Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 5 of 11
Account No. ending x4030 issued to E.W. (hereinafter “BoA Checking Account”), and

payable to Steve Sloan or Total Lawn & Landscaping. In many cases, prior to writing

checks payable to Sloan or Total Lawn & Landscaping, E.W. transferred assets from

investment accounts by interstate bank wire transfer to her BoA Checking Account.

      12.     Bank analysis of E.W.’s BoA Checking Account for 2018 found she received

monthly income from the Social Security Administration and a Mass Mutual annuity.

Total annual income received by E.W. was $68,326.32 compared to total payments of

$349,629.50 she paid to Steve Sloan or Total Lawn & Landscaping over the same period.

In 2018, E.W. made total disbursements of $507,816.65 from her BoA Trust Account.

These disbursements brought E.W.’s ending balance to $0.03 at the end of 2018.

      13.     Bank analysis performed on Sloan’s First National Bank account ending in

x4952 (“First National Account”) and Wells Fargo bank account ending x4745 (“Wells

Fargo Account”) found approximately 100 likely customers making payments from

January 2017 to May of 2019. Payments from E.W. totaled $796,039.50 for the period

compared to total payments of $167,922.00 from all other customers.

      14.     Bank analysis found that check payments from other clients of Total Lawn

& Landscaping often reference invoice information. For example, check 2287, dated

January 8, 2018, and payable to Total Lawn & Landscaping in the amount of $160,

included a memo note for “Dec. 2017 Invoice.” Check 985177, dated April 5, 2018, and

payable to Total Lawn & Landscaping Pros in the amount of $900, included a memo note

for “3/13/2018 INVOICE.” Check 9681, dated May 27, 2017, and payable to Total Lawn
                                       6




            Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 6 of 11
& Landscaping in the amount of $350, included a memo note for “Acct paid in full Inv

May 25, 2017.”

      15.     Bank analysis reveals that none of the checks from E.W. to Total Lawn &

Landscaping reference invoices; however, several checks include a note on the memo line

that appear to describe services allegedly rendered by Total Lawn & Landscaping. For

example, check number 1384, drawn on E.W.’s BoA Checking Account, dated June 14,

2018 and payable to Total Lawn & Landscaping in the amount of $19,000, included a note

for “Landscaping & Water.” Three checks are dated September 21, 2018, and payable to

Total Lawn & Landscaping: check number 1459 in the amount of $4,000, notes

“Maintenance,” and check numbers 1460 and 1461 in the amount of $18,500 each, note

“Crawl Space Water.” Check number 1477, dated October 26, 2018, and payable to Total

Lawn & Landscaping in the amount of $16,000, included a note for “Weather & Water

Damage.”

      16.     The Guilford County Real Property Data report for E.W.’s residence reflects

a remodel in 2011. No miscellaneous improvements to the residence are reflected on the

county website for 2014 through 2019.

      17.     On August 8, 2019, your declarant observed E.W.’s home. The lot size is

approximately one-half acre or less with landscaping typical of other houses in the

neighborhood. A small brick privacy screen obscures the view of the rear yard from both

directions. No extensive landscaping or expensive looking hardscapes were observed.


                                            7




            Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 7 of 11
      18.      Since this investigation began, Sloan’s Chevrolet Silverado has been

observed at E.W.’s residence on multiple occasions; however, landscaping or repair

equipment was not observed.

      19.      Your declarant researched the North Carolina Licensing Board for General

Contractors and found there is no record of any form of licensure (valid, invalid, or

archived) for Sloan or Total Lawn & Landscaping.

      20.      Bank analysis did not find any evidence of check or wire payments by Sloan

or Total Lawn & Landscaping to subcontractors. In addition, no evidence of payroll to

employees was identified.

      21.      By contrast, bank analysis of Sloan’s First National Account for 2017

through 2018 reveals what appear to be personal expenditures, including:

      (a)      “StubHub, Inc.” for $272.60;

       (b)     “GA Atlanta Fox Theatre Events” for $217;

       (c)     “UNC CH Athletics” for $1,445;

       (d)     “Glamour Nails Myrtle Beach SC” for $35;

       (e)     “Johnston & Murph Greensboro NC” for $387.48;

       (f)     “The Mens Wearhou Greensboro NC” for $1,331.37;

       (g)     “JosABank Clothie Myrtle Beach SC” $737.27; and

       (h)     “BR Factory US 19 Mebane NC” $465.36.

       22.      The investigation has revealed that Sloan has made numerous high value

purchases over the course of the alleged fraud, including two properties and five vehicles.
                                             8




             Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 8 of 11
According to public records, Sloan purchased the following assets between February 2016

and May 2019:

         Date Purchased                    Assets                    Amount
              02/22/2016             112 Conrad Street,            $115,111.74
                                   Thomasville, NC 27360
              06/11/2018            4004 Donegal Drive,             $62,000.00
                                   Greensboro, NC 27406
              06/15/2018         2015 Mercedes Benz S 550           $56,000.00
              07/08/2018          2016 Chevrolet Silverado           $39,158.00
              11/26/2018             2017 Yukon Denali               $55,088.00
              12/28/2018         2008 Mercedes Benz R350             $10,000.00
              05/24/2019          2005 Chevrolet Corvette            $20,990.00
                                        Convertible
               TOTAL                                               $358,347.74

       23.     Bank analysis reveals that these purchases were made immediately following

or shortly after significant payments from E.W. to Sloan or Total Lawn & Landscaping.

                           DEFENDANT REAL PROPERTIES

       24.     Between January 4, 2016 and January 20, 2016, E.W. wrote ten checks

payable to Sloan in the amount of $9,800 each. Five additional checks ranging from $110

to $5,000 were written payable to Sloan between January 27, 2016 and February 9, 2016.

These checks, written over an approximately five week time period, totaled $112,910. On

February 19, 2016, a Wire Request Form reflects Steve A. Sloan originated a wire totaling

$115,111.74.     The beneficiary was “Law Office of Richard R Foust PA.”             Wire

instructions include handwritten notes indicating “Wiring Instructions for Steve A. Sloan,”

                                            9




             Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 9 of 11
and “Closing 2/22 @ 10:00 a.m.” Davidson County Register of Deeds records reflect that

Sloan purchased a residential property at 112 Conrad Street, Thomasville, North Carolina,

on February 22, 2016, for approximately $115,000.

       25.    Between March 1, 2018 and June 7, 2018, Sloan received sixteen checks

from E.W. payable to Sloan or Total Lawn & Landscaping, totaling $120,160. On June

5, 2018, check no. 1755 was issued payable to Bennett Horner Wilhoit in the amount of

$500. The memo indicated “Deposit 4004 Donegal.” On June 7, 2018, $61,500 was

wired from the same bank account to “Bennett Norner [sic] Wilhoit PLLC Real” for Steve

Alan Sloan, 4004 Donegal Drive, Greensboro, North Carolina. The obligation was noted

as real estate closing. Guilford County Register of Deeds records reflect that Sloan

purchased a residential property located at 4004 Donegal Drive, Greensboro, North

Carolina, on June 11, 2018, for $62,000. The totality of the funds received from E.W.

during the relevant time period was sufficient to purchase the property, with a remainder

of $58,160.

                                      CONCLUSION

       26.    Based on the foregoing information, there is a reasonable basis to believe that

between at least January 1, 2014 and May 2019, Sloan defrauded more than $1,585,000

from E.W. to support his lifestyle.

       27.    Based on my training and experience and the investigation described above,

I submit there is a reasonable basis to believe that the real properties identified in paragraph

3 above are subject to forfeiture pursuant to Title 18, United States Code, Section 981, as
                                             10




          Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 10 of 11
they represent property involved in transactions or attempted transactions in violation   of
18 U.S.C. $ 1956 and/or 18 U.S.C. $ 1957, or constitute orwere derived fromproceeds

traceable to a specified unlawful activity, including but not limited to, 18 U.S.C. 1343
                                                                                   $
(wire fraud).

       This the   ]fury   of   August,2}lg.



                                                   7!-+
                                               M. Peck, Special Agent
                                         U.S. Treasury Department
                                         Internal Revenue Service
                                         Criminal Investigation




                                          11




         Case 1:19-cv-00856 Document 1-1 Filed 08/23/19 Page 11 of 11
FILED DAVIDSON COUNTY, NC DAVID T. RICKARD, REGISTER OF DEEDS 2/23/2076 9:46:.39
A}- BOOK 221-2 PAGE 268 - 269 TNSTRUMENT #2016000003394 Recording:$26.00
Excise Tax: $230.00     Deputy: TWARD




                                    NORTH CAROLINA GENERAL WARRANTY DEED
  ExciseTaxt       e30,fu
  parcel Idcntifier   Nr.   lb-llgO-re-eflvuificd                by-                         Counry on the         day   of-,20-
  By:
                                                                                                             -
  MaiYBox    to:   Grantee:

  This instnuneot was prepared by:      RI'HARD R FOIIST           2O4   MIITRS CHAPELRD.. STE. 102- GREENSBORO. NC
  Brief descriprion for the   Inzlar.   If)T    14- 15-   l5-&   17. COLLETTHEIGHTS

  THIS DEED made        this 22nd         day   of                 February                       ,201!-by        and berweeu

                                GRANTOR                                                                GRANTEE
  SH,ANELL MARTIN AMEZQUITA ANd MAKTIN                                                   STEVE AI.AN SLOAN
  AMEZQIJITA VAZQUEZ                                                                     I 12 CONRAD STREET
  1403 FERI.IWOOD DR-                                                                    THOMASVILLE, NC 27360
  HIGH POINT, NC27262




  Enter in appropnatc block for each Grantor md Gratrtec: Daflre, m,iliog address, and,             if apprcpriatc, charactcr of eotity, e.g.
  corporation or partncrship.

  The designation Grantor aud Craotee as used hcrein shall include said parties, thcir hcirq successors, and assigns, ar:d shall include singular,
  plual, masculine, feminine or oeutcr as required by contcxL
  WTTNESSETH, that the Grantor, for a valuablc consideration paid by thc Grantec, the receipt of which is haeby acbowledgcd, has ard by
  thesc prcsents does grdot, bargain, sell and convey unto thc Grantcc in fee simple, all that certain lot, parcel of land or condominium uuit
  siruacd in the Ciry   of      THOMASMLLE                                                         Township,              DAWDSON      County,
  North Carolina aod morc paniculady describcd as follows:
   BEING LOTS NTJMBERS 14, 15, 16, AND 17 IN COLLETT HEIGHTS, A SUBDIVISION IN THOMASVILLE, NC,
   PROPERTY OF J.C. COLLETT AND J. S. CONRAD, A PT-AT OF Tt{E SAME BEING DULY RECORDED IN THE
   OFFICE OF T}IE REGISTER OF DEEDS FOR DAVIDSON COUNTY NORTH CAROLINA, IN PLATBOOK 6, PAGE
   74.


  Thc property hercinabove described was acquired by Grantor by instrument recorded in Book               pagc
  All or a portion of dre property herein conveyed        _
                                                    includes or           X
                                                                     docs nol include the primary residencr of a Grantor.

  A mn showinp thc above dmribed nrcoerw is recorded in Plat              Book                      Dase

                                                                         PaSr   I   d2                        -
                                                                                                                                -.
  NC Bo Ar$idi6 F@ No. 3 O 1976, RcviEcd @ 1977 , 2miz 2Ol1                                                          Thi! sEldad fm h4 bco aFrcvEd by
  hiaEd by Agrdcn with dlc NC Bu Assidi@ - l98l                                                              Nqth Caoliu BuAtciatiq -NC BuFmNo.3




                                                                                                                                                        A-1



           Case 1:19-cv-00856 Document 1-2 Filed 08/23/19 Page 1 of 2
BK: 2212 PG: 269




  TO HAVE AND TO HOLD the aforesaid lot orparcel of land and all privileges md appurtenances thereto belonging to the Grantee in fee
  sirnple.

  And the Grantor covenants with the Grante., that Graotor is seized of thc premises in fee simple, has the right to convey the same in fee
  simple, that title is marketable and free and clear of all eocumbrances, and that Grantor will warrant and defend 6e title against the lawful
  claims of all pcrsons whomsoevcr, othcr than the following exceptions:
  SI.JBJECT TO AI{Y EASEMENTS, RESTRICTIONS AND RIGHTS OF WAY OF RECORD, IF A}.IY.



  IN WITNESS WHEREOF, the Grantor has duly executed the foregoing                   as   of thc day and year first above writtm.


                                @ntityNme)

                                                                                   H tliu lrtrfloila. Vaz.qre| ,rr*,
   By:

  Print/Type Name       &                                                          Print/T1pc Name: MARTIN aMFzeITITA                  vAzelIFz

  By:.
  Print/Type Name & Title:.                                                        Print/T

  By:,
  Print/Type Name       &                                                          Print/Type Name:.

  Stateof      NorthCarolina               -Countyorciryof DAVIDSON
               I, the undasigpcd Notary Public of the County or Ciry   of DAVIDSON                 and State aforcsaid, ccrtify thar
   SHANELL MARTIN AMEZOUITA                   aTTd   MARTIN                        pcnooally appeared before me this day and acknowledged           dre   due
  execution of_thc foregoiog iosrument for the purposes therci.n exprasscd. Wiocss my hand and Notrrial smmJr or sgal this 22nd day of
               February           -ZO   16.                                                           ft
                                                           LII.IOA   f.     JON.ES
                                                              NOTARY PUBLIC
  My Commission Expircs:                                 ,oxrGuiltord Counly
  (Affix                                                      North Carolrna
                                                      uv commisi!n' LxPlrelN o111
           SeaI)


  State   of                            - County or City of
               I, the mdmigned Notary Public of the County or Ciry     of                  and State aforesaid, certify that
                                                                          penonally appeared beforc mc this day and achowledged the due
  execution ofthe forcgoiog insrurncnt for dre purposes therein expressed. WitDcss my haod and Notarial stanp or seal this       day of       _
                                  20-.

  My Commission Expires:
  (Affix Sal)                                                                                  Notary's Prilrcd or Typed Nanrc

  State   of                              - County or Ciry of
               I, the mdersigned Notary Public of the County or City   of                               ald   State aforcaid, certiS that
                                                                               pemonally cme before me dtis day and acknowledged that
  _he is the                                  of                                          a North Carolina or
                                       comtioMimited liabiliw omomv/senqal oartnenhio/limited oaraashio (strike thmush the
  t"rpell*bl"), *d ah", by              diy given and as rl," ."t of ,u"h           rigr.a tne forcgoini io.t ur*oi in its namein its
                             "r,h"rt,y                                    "oii,
  behalf as its act and deed. Wimess my hand and Notarial stamp or seal, this            -n"
                                                                                          _
                                                                                       day of                                               20-.
  My Cornmissioo Expires:                                                                                                              Notffi ttrblic
  (Affix Scal)                                                                                 N"t ry'r P,t"t"d   * Typ"d N.r.


                                                                     Pag! 2 of 2
 NC  Bu Aiwifii@ Fm No. 3 O 1976, RaiFd O 1977, 2m2. 2Ol3                                                            This sbtrdEd   f@ hs   beo aproved by;
 Plirtld by Agrmot with the NC Bc Assidi@ - l98l                                                           Ndh C@lim BuAs$iad@ -NC BeF@No.3




               Case 1:19-cv-00856 Document 1-2 Filed 08/23/19 Page 2 of 2
Book 8056 Paqe         201-5




                                                                                     BK: R 8056
                                                                                     PG:2015-2018       tilffimI[lffiilililtffiilfl
                                                                                     0&11-2018           GUTLFORD COUNTY- r{C
                                                                                     O2,29O3PM              JEFF L, THIOPEN '
                                                                                     BY IERESA SIEEL^iIAN RECSTET       OFIEN




                                                                                     Recordjng Time, Book aid Pag€
  "l                              Excise Tax $ 124.00
       Tax Lot No.                                          Pecel No"eIN:   7E5LZl!tl1
       Verified by                                                  Cormty otr the        day   of                                         20-
       by
       *rdi atur recordiDg     toj-+Arl   ilk[t, fnAi\ +o qt,r'l!{cc * -
       This inst1mel1t was prePar€d by: Robcrt        E Wilhoit - B.nn.tt EotD.r     & wllbott,2m Worlh Stset, Suit A, Ash.boro, NC 2203


        BdefD€scripcion for Ae index


                               NORTH CAROLINA GENERAL WARRANTY DEED
                                                   a,ld behveen

                                         6RANTOR                                                                      GRANTEE




        Jinmy DoFey Roge$, (Slngle)                                                  Steve Sloan     (Sirgle)
        by: Disdc Lynn Rogers, Attorney io Fact
        r 99% undivided hterest
        &                                                                            LEe!qEq-ss!-@l!i!s-4C4E$:
        Diare Lynn       Rog€:rs (Fr€e   Trsder)                                     4m4 Doa.grl Drive
        e   1916   undivided interest                                                Greetsbom, NC 27l()6

        ofGDilford County, North Caroline




            Enter in appropriate block for each party: nane, addftss, and, if appropliate, chamcter             ofe tity,   e.9., coeoration or parhership.


       The desigBation craltor al]d Grante€ as us€d her€in shall ioclude said parties, their heiG, successors, and asgighs, and shall incfude
       singulrr, plulal mrsculine, feminine or Deuto as rrquired by contod

       WINESSETH, that tbe Cra.utor, for a valuab]e clnsidetatiotr paid by the Grantee,the rcceipt ofqtich is hereby ackoowledged, hEs
       and by these presilfs does grant bargai& sell and conv€y rdto the GraBteo in fee sirnp]c, all that certah lot or larcel ofland sinrated in
       thc Moreh€ad Torvnship, Guillord County, North Carolioe ald mor€ Fnicula y d€scribed as follo..ys:




                                                              See   Attached Exhibit        "A"




                                                                                                                                                              A-2



                   Case 1:19-cv-00856 Document 1-3 Filed 08/23/19 Page 1 of 4
Book 8056 Page 2016




       Tlis tr!trEf€r dlqirclude lhe prltn!ry        residence of the    Gr.atoB.

       The property hcreinabove descaibed was a.quircd by cmntor by iDstrltrnenl recorded in    Ded Book 7881, Pag€ 78' Guilford CouDty
       Registry.

      A map slrowftIg the abotc desctibed pmperty is rpcorded id Plet Book 31, Peg€ 31.


      TO I{AVE AND TO HOLD the aforasaid lot or parcll ofland aod a[ pnvil€es aad apFateDmces therclo belonging to the Grantee in
      fee simple.


      And the Granto. covenants with th€ Glantee) that Gr-r!1tor is seized ofthe prtliises io fee sinple, has the righ to convey the s&ne itr fee
      simplo, tlat titlo js narketable and free and clmr ofall encumbrances, and that Grantor will warrant and defend ltre title agairst the
      lawfirl claims ofall pelsorls rphomsoevfi except for the exc€ptions bereiDafter shted.


        IN WITNESS WIIEREOF,dle Grultor has h€reuto set his hand and s€al or ifcorporate, has €used this iDslrument !o be si9ed iD ib
                       is duly authorizrd offccrs and its s€al to be herEunio aft\cd by allltDrity ofit Board ofDiirctoE, the day and y€ar
        corporatc name by
        ftst   above   *dtten.




                                                                               f??"-n'P's-s  bt
                                                                                         ltb4V b Fa<*
                                                                                          zz.--2,---
                                                                            4/,--                                                   (sEAr)
                                                                                   JimEy Dors€y Rogers
                                                                                   Byr Dirne Lyon Rogers, Attoroey in Fact




                 Case 1:19-cv-00856 Document 1-3 Filed 08/23/19 Page 2 of 4
Book 8056 Page 20L7




                         NORTH CAROLINA" Randolph CountY

                         I certiry that the following person(s) personally appeared before me this day, each acknowledging
                         to me that he volutarily sigled the foregoing document for ttre purpose staed therein and in the
                         capacity iudicated Diane Lynn Rogers


                  ffi$
                         Date: 06lll/2018
                                                                      Aubrey B. Hoagri(lotary Public

                                                                      My Cornmission Expires: July 7, 2019




                         NORTH CAROLINd Fandolph County


                         I" Aubre),8. Hoag, a Notary Public of the County and State aforesai4 do hereby certify that Diane
                         Lynn Rogers, Attorney in Fact lor Jimmy Dorsey Rogers personally cane before me this day and
                         acloowledged that he executed the foregoing North Camlina General Warranty Deed for and in behatf
                         of Jinrmy Dorsey Rogers and ftat his authority to execute and acknowledge said document is
                         contained in an instument duly executed, aclnowledged, and recorded in the office ofthe Reglster of
                         Deeds of Guilford County, North Carolina in Book 7665 Page 1012, and that lhis document was
                         executed under and by virtue ofthe authority given by said instrurnent granting him power ofattomey;
                         that the said Diane Lynn Rogers aclcrowledged the due execution ofthe foregoing document for the
                         purposes therein expressed for an in behalfofthe said Jimmy Dorsey Rogers.



                         WITNESS my hand and notarial seal,   *uA, /f       auyof June,2018.


                         Date:    06/112018




                                                                      My Commission Exptres:   07 /07 D0l9




            Case 1:19-cv-00856 Document 1-3 Filed 08/23/19 Page 3 of 4
Book ao56 Page 2O1a




                                                 Exhibit   'A"
                                            4004 Donegal Drive
                                           Greensboro, NC 27406


           BEING ALL ofLot 131, Shanuon Hills Subdiyision, Section 1, Map 2, as per plat thereof
           recorded in Plat Book 31, Page 31, of the Guilford County, Nonh Carolina Registry.




           Diane Lynn Rogers and Lucas M. Horrer executed a Separation Agreement in October,
           2017 settirg forth that esch party is a free trader pursuant to NCGS $ 39-13.4.




            Case 1:19-cv-00856 Document 1-3 Filed 08/23/19 Page 4 of 4
